SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

231
CAF 10-02053
PRESENT: SCUDDER, P.J., SMITH, FAHEY, CARNI, AND SCONIERS, JJ.


IN THE MATTER OF CARMEN COLEMAN,
PETITIONER-APPELLANT,

                      V                           MEMORANDUM AND ORDER

TRACY FOX, RESPONDENT-RESPONDENT.
(APPEAL NO. 2.)


CARMEN COLEMAN, PETITIONER-APPELLANT PRO SE.

TRACY FOX, RESPONDENT-RESPONDENT PRO SE.

MICHAEL A. ROSENBLOOM, ATTORNEY FOR THE CHILD, ROCHESTER, FOR JUSTIN
F.


     Appeal from an order of the Family Court, Monroe County (Dandrea
L. Ruhlmann, J.), entered September 17, 2010 in a proceeding pursuant
to Family Court Act article 6. The order denied the motion of
petitioner for attorneys’ fees.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Matter of Fox v Coleman (___ AD3d ___ [Mar.
16, 2012]).




Entered:    March 16, 2012                      Frances E. Cafarell
                                                Clerk of the Court